PER CURIAM.
This is an appeal by the minor plaintiff Patricia Justino Rodriguez, by and through her mother and next friend, Ehra Rodriguez, and the plaintiff Ehra Rodriguez, individually, from a final judgment entered upon an adverse jury verdict in an action to recover underinsured motorist benefits. The central point on appeal is that the trial court erred in denying plaintiffs’ motion for directed verdict on the issue of whether the minor plaintiff suffered a permanent injury in the automobile accident sued upon so as to avoid the no-fault threshold. See § 627.737(2), Fla.Stat. (1985). It is further urged that the jury verdict finding that the minor plaintiff had not suffered a permanent injury in the subject accident was against the manifest weight of the evidence.
We disagree and affirm because, in our view, a jury question was presented on the above issue based on this record. First, the evidence is uncontradicted that the minor plaintiff resumed full activity following her recuperation from the surgery performed as a result of the accident involved in this case. Her ability to lead a normal life has not, to date, been impaired by the injuries she suffered in the subject accident. Second, the testimony of the plaintiffs’ two medical experts was arguably inconsistent as to the cause of a claimed permanent partial disability. The presence of these two factors, we think, justified the trial court’s denial of the plaintiffs’ directed verdict motion, and entirely supports the ensuing jury verdict as well. See Shaw v. Puleo, 159 So.2d 641 (Fla.1964); LaBerge v. Vancleave, 13 F.L.W. 2393, — So.2d - (Fla. 5th DCA Oct. 27, 1988); Tripp v. Killam, 492 So.2d 472 (Fla. 4th DCA 1986); Laughinghouse v. Aiello, 320 So.2d 869 (Fla. 4th DCA 1975); Allstate Ins. Co. v. Ruiz, 305 So.2d 275, 277 (Fla. 3d DCA 1974); cf. Martin v. Young, 443 So.2d 293 (Fla. 3d DCA 1983).
AFFIRMED.